Citation Nr: 9901947	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  93-23 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than April 14, 1992, 
for an increased disability evaluation of 50 percent for a 
service-connected psychiatric disability, variously 
diagnosed.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to March 
1971.

This appeal stems from a March 1993 decision of the RO that 
granted an effective of April 14, 1992 for an increased 
disability evaluation of 50 percent for a service-connected 
psychiatric disability.  The veteran appealed the effective 
date assigned.

The Board of Veterans Appeals (Board) remanded this case in 
October 1995 and in January 1997 for the RO to obtain 
additional relevant medical records that might have been 
available.  The RO has made the necessary attempts to do so, 
such as by clearly requesting all pertinent medical records 
from the VA Medical Center (VAMC) in East Orange, New Jersey, 
which should include those of an outpatient clinic in Brick, 
New Jersey, since the VAMC is its parent facility.  The RO 
also contacted the veteran, as requested by the Board in the 
most recent remand, to obtain information from him regarding 
his treatment during the time period in question.  All such 
leads have been followed to the extent possible, although 
generally only duplicate information of relevant evidence was 
ultimately obtainable.  In light of the ROs efforts and 
since there appears to be no more relevant evidence that can 
be obtained, the Board finds that this case is now ready for 
appellate review.  Cf. Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The RO, in a July 1990 rating decision which was not 
timely appealed, continued the evaluation for the veterans 
service-connected psychiatric disability at 30 percent.





3.  No evidence or documentation received by the VA following 
the July 1990 rating decision, prior to April 14, 1992, can 
be interpreted as an attempt to claim an increased rating for 
the service-connected psychiatric disorder.

4.  The veteran filed a new claim for an increased disability 
evaluation on April 14, 1992; the RO, by rating decision in 
March 1993, granted an increased disability evaluation of 50 
percent effective April 14, 1992.

5.  No evidence relating to the year prior to the April 14, 
1992 claim demonstrates that the veterans service-connected 
psychiatric disability resulted in more than definite social 
and industrial impairment.


CONCLUSION OF LAW

Entitlement to an effective date prior to April 14, 1992, for 
an increased disability evaluation for a service-connected 
psychiatric disability, variously diagnosed, has not been 
established.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.104, 3.105, 3.155, 3.157, 3.400 (1998); 
38 C.F.R. §§ 4.129, 4.132, Part 4, Diagnostic Codes 9205, 
9206 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  The 
Board is also satisfied that all relevant evidence has been 
properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.



I.  Background

In a July 1971 rating decision, service connection was 
granted for a schizophrenic reaction, schizo-reactive type, 
as 10 percent disabling.  The evaluation was increased to 30 
percent in a May 1982 rating decision.

In July 1990, the RO continued the evaluation of the 
veterans psychiatric disorder, then diagnosed as 
schizophrenia, as 30 percent disabling.  In August 1990, the 
veteran was informed of this decision and was provided notice 
of his appellate rights via VA Form 1-4107.

Records from November 1990 to August 1992, from the veterans 
private psychologist, Sean R. Evers, Ph.D., were received by 
the RO at the end of that time period.  A November 1990 
letter, by that psychologist, apparently addressed to a VA 
official with the Fee Basis Unit in Philadelphia, 
Pennsylvania (and thus presumably received by the VA around 
that time) states that the veteran wished to receive 
psychological care under the fee basis program.  Another such 
letter by Dr. Evers, Ph.D., dated in January 1991 to the Fee 
Basis Unit, (received by the RO in August 1992) was 
apparently sent as well.

An April 20, 1991 evaluation by the veterans private 
psychologist, Walter G. Florek, Ph.D., (received in April 
1994 at the Board hearing) revealed no evidence of a serious 
degree of underlying pathology.  Regarding his experiences in 
Vietnam, the veteran had reported episodic nightmares and 
feelings of guilt and remorse.  He also had experienced a 
rather intense degree of survivor guilt.  In an addendum 
to this report (created in August 1992 and received by the RO 
in July 1996) Dr. Florek indicated that since the initial 
evaluation the veteran had productively developed new and 
more effective coping strategies.

March 1990 to March 1992 work performance evaluations were 
apparently submitted by the veteran at his 1994 Board 
hearing.  They reflect that the veteran worked as an auditor 
with the Department of Defense at a General Schedule grade 
level of 11 (GS-11).  An April to December 1991 work 
performance appraisal shows that the veteran was fully 
successful in all areas evaluated but one, in which he was 
rated excellent.  A March 1992 work evaluation shows that 
the veteran scored 120 points and that this translated into a 
fully successful rating.  His work met agency standards 
and adequately documented the work that he performed.  It was 
noted that the veteran had improved in some areas.

A January 15, 1992 VA clinical record notes that the veteran 
had depression.

On January 30, 1992, the veteran was provided a VA 
psychosocial intake evaluation on his complaints of 
depression.  It was noted that he had a Bachelor of Arts 
degree in accounting and worked as an auditor for the 
Department of Defense.  Objectively, he appeared to be in 
good control, but the examiner suspected that the veteran was 
somewhat depressed.  His previous drug use could have been 
contributing to this.  He apparently had severe suicidal 
ideation--or may have previously had this--but only moderate 
intent, plans or behavior regarding suicide.  He only had 
mild symptoms regarding his aggression.

The veteran was also provided a psychiatric examination on 
January 30, 1992, at which time a detailed history was 
reported, noting bouts of depression that the veteran 
reported having had since service.  The veteran indicated 
after some medication had recently been discarded, his 
sleeping pattern had become erratic and he had also become 
argumentative at work.  He presented with good appearance and 
demeanor.  He did well verbally, and was cooperative and 
interested.  His affect was appropriate and his mood seemed 
stable, and he did not appear to be depressed.  There were no 
psychotic or paranoid ideations elicited, and hallucinations 
were not present.  There was no memory impairment, judgment 
and insight were good.  He was diagnosed with an intermittent 
explosive disorder.

VA clinical records from January 1992 to April 1992 have been 
obtained which show the veteran sought treatment for his 
psychiatric disorder, with complaints of sleep problems and 
marital difficulties.

On April 14, 1992, an informal claim was received by the RO 
from the veteran for an increased disability evaluation for 
his service-connected psychiatric disability.

In an August 1992 letter, Sean R. Evers, Ph.D., indicated 
that he had provided the veteran with about eight hours of 
psychotherapy between September 1990 and March 1991.

At an April 1994 hearing before the Board the veteran 
testified, in essence, that he had been unsuccessful--during 
the 1990 to 1991 timeframe--in obtaining a promotion as an 
auditor to a GS-12.  He indicated that he was a GS-11, step 
3.  He would work between 50 and 60 hours per week, 
apparently including his commuting time of 1.5 to 1.75 hours 
per day.  He admitted that his job had not been in jeopardy 
prior to April 1992.  Over the two years, 1990 and 1991, the 
veteran asserted he had had lost a total of 120 hours from 
work because of his condition.


II.  Analysis

Generally, under 38 C.F.R. § 3.400, the effective date of an 
award of compensation or a claim for increase will be the 
date of receipt of the claim or the date the entitlement 
arose, whichever is later.  For increased ratings regarding 
disability compensation, the effective date is the earliest 
date that it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from such date; otherwise, the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  Unless otherwise provided, the 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  See Harper v. Brown, 10 Vet. App. 125, 
126-127 (1997) (emphasizing that the provisions of section 
3.400(o)(2) allow for an effective date earlier than the date 
of claim when the increase in disability precedes the date of 
claim, providing that the claim is filed within one year 
thereafter).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

Once a formal claim for compensation has been allowed, 
receipt of a report of VA examination or hospitalization may 
be accepted as an informal claim (based upon the date of such 
evidence itself) for increased benefits, as can competent 
evidence from a private physician or layperson.  If the 
latter evidence is submitted, the date of the receipt by the 
VA of such evidence is the date of claim.  38 C.F.R. § 3.157; 
see generally, Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(regarding VA evidence deemed to have been of record).


A.  Date of claim

In this case, none of the evidence received from non-VA 
sources, after the April 1992 claim by the veteran for an 
increased rating, can be considered an informal claim prior 
to that time--even if such evidence is dated prior to April 
1992.  38 C.F.R. § 3.157.

The letters sent in November 1990 and January 1991 in support 
of the veterans obtaining fee basis benefits, although from 
private sources, were presumably sent to, and received by, 
the VA around those respective times.  This fact would mean 
that if either letter could be interpreted as an informal 
claim, the date such letter was received by the VA fee basis 
unit--not the RO--would be the date of claim.  Neither 
letter, however, identifies any other benefit sought except 
for fee basis treatment.  Therefore, they cannot be 
reasonably construed as an informal claim for an increased 
rating.  38 C.F.R. § 3.155.

The VA records, therefore, are the only records that could 
potentially be construed as an informal claim.  There is 
nothing, however, in the substance of any of those VA records 
preceding the April 1992 claim for a higher evaluation, that 
can be construed as such a claim.  The Board will not 
consider any such evidence prior to the 1990 rating decision 
since the issue of an increased rating was actually decided 
and denied without an appeal.  See 38 C.F.R. §§ 3.104, 3.105 
(regarding finality of decisions).  Although the veteran 
sought treatment and received periodic evaluations prior to 
April 1992, no evidence of record establishes that he was 
attempting to claim an increase in the disability evaluation 
assigned to his service-connected psychiatric disorder prior 
to that date.

Therefore, the date of the veterans claim for an increased 
rating for his service-connected psychiatric disorder is 
April 1992.  38 C.F.R. §§ 3.155, 3.157.


B.  Effective date of increase

The foregoing discussion notwithstanding, the veteran is 
eligible for the 50 percent rating for up to one year prior 
to April 1992, but only if it is factually ascertainable that 
such an increase occurred during that time period.  38 C.F.R. 
§ 3.400(o)(2); Harper.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Prior to the March 1993 rating decision, the 
veterans service-connected psychiatric disorder was 
evaluated as 30 percent disabling under the provisions of the 
former 38 C.F.R. § Part 4, Diagnostic Code 9205, for 
schizophrenia.  When the evaluation was increased in that 
decision, the RO awarded the 50 percent evaluation pursuant 
to the former Diagnostic Code 9206, for bipolar disorder.  
Although during the pendency of this appeal, the VA amended 
the regulations for rating mental disorders effective 
November 1996, this change does not apply to the time period 
in question since only the former regulations were in effect 
at that time.  38 U.S.C.A. § 5110(g) (where compensation is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  See 61 Fed. Reg. 52,695-52,702 (1996); cf. Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (where newer regulations can be applied to 
a pending claim for an increase, it was not held that an 
earlier effective date for an increase already awarded under 
the prior regulations could be granted).  In other words, the 
veteran cannot receive an effective date for his disability 
evaluation increase prior to the 1996 effective date of the 
regulatory change.

A 30 percent evaluation under the former rating criteria for 
either Diagnostic Code 9205 or 9206 contemplates definite 
impairment social and industrial adaptability.  The 50 
percent evaluation contemplates that there is considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132.

In Hood v. Brown, 4 Vet. App. 301 (1993), the term 
definite in 38 C.F.R.§ 4.132 was considered to be 
qualitative, whereas the other terms were quantitative 
in character, and the Court invited the Board to construe the 
term definite in a manner that would quantify the degree 
of impairment.  The VA General Counsel concluded that the 
term definite is to be construed as distinct, 
unambiguous, and moderately large in degree.  It represents 
a degree of social and industrial inadaptability that is 
more than moderate but less than rather large.  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term definite when applying 
the former rating criteria.  See 38 U.S.C.A.§ 7104(c).

In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.129 (1991).

In this case, the evidence does not establish that an earlier 
effective date for the increase to 50 percent is warranted.  
The Board notes that much of the evidence from the private 
psychologists is irrelevant since it does not relate to the 
period from April 1991 to April 1992.  Some of the earliest 
documentation during that period, an evaluation by Dr. Florek 
in April 1991, revealed no evidence of serious degree of 
underlying pathology even though the veteran reportedly had a 
rather intense degree of survivor guilt.  The veterans 
social and industrial capacity, however, was not clearly 
implicated as being impaired by this.  VA clinical records 

do show that the veteran was depressed in January 1992, but 
show little regarding the level of impairment prior to the 
examinations on the 30th of that month.  Those two 
evaluations are somewhat contradictory.  The intake 
evaluation shows that the veteran had severe suicidal 
ideation (or may have had in the past), but little 
symptomatology in terms of plans or intent, and little in 
terms of aggression.  The Board finds the psychiatric 
evaluation that apparently followed is more probative--there 
was much more detail therein regarding the veterans history, 
and it was taken in light of the intake evaluation.  That 
second evaluation was largely negative but for the diagnosis 
of intermittent explosive disorder.

Even if the first of those two January 30, 1992, evaluations 
is considered to be the more probative one, it does little to 
implicate the veterans social and industrial adaptability.  
The work evaluations during the time period in question show 
that the veteran had at least attained a fully successful 
rating in his job, and he admitted at his hearing that his 
job had not been in jeopardy prior to April 1992.  He was 
working full time and reportedly missed relatively little 
time from work.  Whatever the veterans psychiatric symptoms 
were, obviously they were not causing him much industrial 
impairment--certainly not to the level of considerable 
industrial impairment.  38 C.F.R. § 4.129 (1991).

The Board finds, therefore, that an effective date prior to 
April 14, 1992, for a 50 percent evaluation for the service-
connected psychiatric disorder, is not warranted.  
38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.104, 3.105, 
3.155, 3.157, 3.400; 38 C.F.R. §§ 4.129, 4.132, Part 4, 
Diagnostic Codes 9205, 9206 (1991).

The evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.



ORDER

Entitlement to an effective date earlier than April 14, 1992 
for an increased disability evaluation of 50 percent for a 
service-connected psychiatric disability, variously 
diagnosed, is denied.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
